Citation Nr: 1811370	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  11-31 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for facial and arm burns.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for migraine headaches.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of cerebrovascular accident (CVA) with right sided paralysis. 

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for dental condition secondary to mouth injury.

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension.

6.  Whether new and material evidence has been submitted to reopen a claim for service connection for a nervous disorder.  

7.  Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder, bipolar disorder and major depression.

8.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active service from March 1976 to March 1979 and April 1980 to August 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The RO characterized the claims as petitions to reopen for new and material evidence.  However, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

Regarding the claimed right knee disability, the Veteran filed a timely notice of disagreement (NOD) to the May 1993 rating decision.  The RO did not issue a statement of the case (SOC) in response, and the Veteran did not withdraw the NOD.  Thus, the claim is pending appeal, and the Board has recharacterized it as a service connection claim.  38 C.F.R. §§ 20.200, 20.201.  

Regarding the psychiatric disability, the Board has recharacterized the reopened claim as an acquired psychiatric disability to encompass all current psychiatric diagnoses raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).

In June 2017, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  

The petitions to reopen previously denied claims for facial and arm burns, migraine headaches, CVA, dental condition, and hypertension and the service connection claims for a right knee disability and an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 1997 decision, the RO denied the Veteran's claim of entitlement to service connection for a nervous disorder.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.

2.  Additional evidence received since the January 1997 RO decision is new to the record and considered with the record as a whole, is neither cumulative nor redundant as to the issue of entitlement to service connection for acquired psychiatric disability, and raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The January 1997 RO decision denying the claim of entitlement to service connection for a nervous disorder is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  The evidence received since the January 1997 decision is new and material as to the issue of service connection for an acquired psychiatric disability and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence for a Nervous Disorder

In January 1997, the RO denied service connection for a nervous disorder.  The Veteran did not appeal this decision and no new and material evidence was received within one year of this decision.  As such, it became final.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In January 1997, the RO denied service connection for a nervous disorder based on absence of reports of in-service psychiatric symptoms and a nexus to military service.

Since the January 1997 RO decision, new evidence has been submitted.  At the June 2017 hearing, the Veteran reported that his psychiatric symptoms started in service and he sought VA psychiatric treatment shortly after separation.  He is competent to report the history of his psychiatric symptoms and his reports are presumed credible for purposes of reopening.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  As this evidence relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim, it is new and material.  Reopening of the claim is therefore warranted.  38 C.F.R. § 3.156.  The underlying service connection claim warrants further development and is addressed in the remand section below.  


ORDER

The application to reopen the claim for service connection for a nervous disorder is granted.


REMAND

At the June 2017 hearing, the Veteran reported that his psychiatric symptoms started in service.  He was greatly distressed over contemporaneous marital and career problems and sought counseling.  June 2017 Hearing transcript, pp. 5-7.  He also reported that his depression symptoms started immediately after separation.  Id. at p.10.  He sought treatment at the Jackson VA Medical Center (VAMC) following separation and was transferred to the Temple VAMC for further treatment.  Around that time, he started using drugs due to his psychiatric problems.  He was currently treated at the VAMCs in Boston and Miami.  He asserted that the additional disabilities were related to his psychiatric disorder and secondary substance abuse.  

Regarding VAMC records, there are Jackson VAMC records dating to 1993 and Temple VAMC records from 1996.  A request for the earlier VA treatment records as identified by the Veteran at the hearing has not been made and is required to fulfill VA's duty to assist for all claims as detailed below.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (holding the VA's duty to assist includes "obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance").  

Regarding service treatment records (STRs), STRs from March 1976 to March 1979 are missing.  A May 1996 response from the National Personnel Records Center (NPRC) reflects that STRs were initially sent to the Jackson RO in December 1992.  To ensure that every possible effort has been made to locate the March 1976 to March 1979 STRs, another STR request to the Jackson RO is needed.  

Then, the Veteran's personnel records are outstanding and may provide additional evidence to resolve the claim.  These records must be obtained.  

The Veteran has not been afforded an examination for his acquired psychiatric disability claim.  The Veteran's reports of depression symptoms and an adjustment disorder at separation are competent and credible.  The current medical evidence confirms a longstanding history of psychiatric disorders under varying diagnoses.  The Board finds a VA psychiatric examination is necessary to fulfills VA's duty to assist in developing this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The additional development necessary to fulfill VA's duty to assist is detailed below.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's personnel file.  

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159(e).

2.  Contact the Jackson RO and notify them that the NPRC reported mailing the Veteran's STRs in December 1992.  Request that they provide all STRs for the Veteran.  

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159(e).

3.  Contact the Jackson and Temple VAMCs and request all VA treatment records for the Veteran from March 1979 to April 1980 and August 1981 until 1993.  

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159(e).

4.  Obtain any and all VA treatment records from the Boston and Miami VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

5.  After completing the above requested development and associating all newly generated medical evidence with the record, schedule the Veteran for a VA examination by a psychologist or psychiatrist to determine the nature and etiology of his acquired psychiatric disorder.  The claims file, to include a copy of this remand, must be send to the examiner for review; consideration of such should be reflected in the completed examination report.  All necessary tests should be conducted.

The psychiatrist or psychologist should clearly identify all non-primary substance abuse psychiatric disorders, to include a schizoaffective disorder and bipolar disorder, that have existed since approximately January 2010 - the date of the Veteran's claim in this case (even if now asymptomatic or resolved).

For each currently diagnosed psychiatric disorder, the examiner must provide the following medical opinions: 

(a)  Is it as least as likely as not (50 percent probability or more) that a current acquired psychiatric disability had its onset in service or is otherwise related to service?  The examiner must consider the Veteran's reports about counseling during service and psychiatric treatment shortly after separation, in-service stressors, and recollections that depression symptoms starting in August 1981.

(b)  In the case of schizoaffective disorder or psychosis, is as least as likely as not (50 percent probability or more) that such disability was initially manifest within a year of the Veteran's August 1981 separation?  

(c)  Is it as least as likely as not (50 percent probability or more) that any substance abuse disorder is secondary to a psychiatric disorder?  

The psychiatrist or psychologist should not rely solely on the absence of medical records as a basis for the opinion and should consider the Veteran's statements, particularly his reports of continuity of symptoms.

The psychiatrist or psychologist should provide complete rationale for each opinion expressed and conclusion reached.

6.  Thereafter, conduct any additional development to include obtaining additional medical examinations and opinions if indicated and readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


